ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Amerifa Construction Company                 )      ASBCA No. 61167
                                             )
Under Contract No. W917PM-06-C-0026          )

APPEARANCES FOR THE APPELLANT:                      Stephen M. Seeger, Esq.
                                                    Michael C. Zisa, Esq.
                                                     Peckar & Abramson, P.C.
                                                     Washington, DC .

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                    Aimee L. Rider, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 11, 2019



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61167, Appeal of Amerifa
Construction Company, rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals